Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
         Claims 13-15, 17-29 are pending.  The 101 rejection has been overcome by cancellation of those claims.  The objections to the claims have been overcome by cancellation or amendment to the claims.  
DETAILED ACTION
	 		Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall co
ntain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15, 17-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  No basis is seen in the specification for the limitation “grinding or pulverizing the dry ingredients into particles at a temperature of between 2 c – 15 C to produce the dry snack food or supplement”.  The specification discloses that  the stone mill is cooled, to approximately 8 C – 15 C, or refrigeration to between 2 C – 8 C, prior to milling the nuts and seeds  into flour”  (page 10, 0039).  


Claim rejections -  USC Section 103 
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 15, 17-29  are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s reference or Durst (3,317,325), in view of  Gevorgian  (2016/021305),  and  Watson et al. (2014/0287132) and further in view of CN 108112708 (CN ‘708).  
Durst discloses a free flowing powdered nut product and process of making.  The nut powder can be made from peanuts, cashews, sesame seeds, and the like (col. 1, lines 6-20).   The nut product can be combined with other ingredients, such as honey and nut flavors (col. 4, lines 61-65).  Other ingredients are disclosed by Gevorgian  who discloses a composition containing  dried ingredients,  such as nutrients combined with  fruit or cereal and a sugar solution and dried (0002), or  a composition containing brown rice syrup sugar and oil with almonds, cashews or sesame seeds (0005).  “Convection goods” is taken to mean – confection goods –  in this reference.  

Claim 13 further  requires that the ingredients are ground or milled into particular particle sizes.  The reference to Durst discloses grinding to 20 US mesh, , and discloses that depending on the particular nut that the particle size could vary considerably (col. 3, lines 65-75).  It would have been within the skill of the ordinary worker to grind to larger particle sizes depending on the ingredient to be ground.  
Claim 13 further requires grinding the dry ingredients into particles at a temperature of from 2 C to 15 C (35 F to 59 F).  
CN ‘708 discloses a method as in claim 13 of grinding nuts  with a uniform particle size to make a nut beverage (abstract).  The nuts  are ground using a stone mill which does not generate a high temperature (2nd page 4th paragraph starting with the "invention adopts").  The reference discloses that the temperature of the stone mill is about 40- 50 C.  This temperature range is seen to have been range as disclosed in applicant’s specification as in the 112 rejection.  
            Also, BioStone Mill discloses that when using milling stones that the milling is very slow,  so that the product does not heat up, and the intrinsic characteristic of wheat grain are not reduced (pages 1-8, and 8).  Official Notice is taken that the date of the reference to BioStone is good, as  grinding stones are ages old as in the 18th to 20th  centuries, which were used to grind grains into flour.  
Therefore, it would have been obvious to one of skill in the art before the filing date of the claimed invention to make a dry nut product by grinding the  nuts at within the claimed temperature as disclosed by CN ‘708 and Biostone, in the process of  Durst or Gevorgian to reduce the sizes of nuts and seeds to make a dry nut product as claimed in which the ingredients were not denatured or oxidized.     
On of ordinary skill in the art  before the filing date of the claimed invention would have been motivated to combined the references, since it was known to grind nuts at a low temperature to make a dry, undenatured  product .              One of ordinary  skill in the art before the filing date of the claimed invention would have an expectation of success in making a dry snack food, since it was known to grind the nuts and seeds at a low temperature which would have maintained various nutrition’s in the composition  to make a snack product as disclosed by the combined references. 
Claims 13 , 14, 15 further require that the food product is packaged into individual snack packages or pouches and optionally contain a moisture absorbing sachet, and that the pouch is treated to a vacuum and heat sealed.  However, Watson et al. discloses a trail mix composition containing nuts and dried fruits which are packaged (abstract and  paragraph 0015).  The ingredients are added to individual snack packages or pouches, with a moisture absorbing sachet and excess air is removed from the individual snack packages (a vacuum) and the packages are heat sealed.  The packages are seen to be vacuum sealed since air is removed before the package is sealed.  
Therefore, it would have been obvious to one of skill in the art before the filing date of the claimed invention to make an admixture of ingredients as disclosed by Durst  and Genovarian, and to package the composition into  snack packages which were vacuum sealed in the process of Durst and the combined references.  
One of ordinary skill in the art before the filing date of the claimed invention  would have been motivated to use individual snack packages and to remove moisture and to vacuum seal the packages,  since Wood et al. disclosed that it was known to use such packages which were vacuum sealed in the same way containing fruit, nut or seed mixtures.    
One of ordinary skill in the art before the filing date of the claimed invention would have had an expectation of success in using  vacuum sealed packages because they were known in the art, and it would have been obvious to put the claimed ingredients in known types of packages. 
            The limitations as to the particle sizes of claims 17-19 have been disclosed above and are obvious for those reasons.  
Claim 20, 25 further requires that the flavorings or powdered components are particular ingredients.  Durst discloses fruit flavors, which includes the claimed fruit flavors (col. 4, lines 63-70).  In summary, applicant claims a formula for making a ground nutritional product that use or eliminate common ingredients, and do not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. It would have been within the skill of the ordinary worker to choose ingredients which would enhance the  flavor of the ground product of claim 13. 
             Claim 21 is a product by product claim,  and is also to a composition containing particular ingredients.  As above, as in In re Levin, it would have been obvious to combine various ingredients absent anything new or unobvious.  The fact that the procedures of the reference are different than that of applicant is not a sufficient reason for allowing the product-by-process claims since the patentability of such claims is based upon the product formed and not the method by which it was produced.  See In re Thorpe 227 USPQ 964.  The burden is upon applicant to submit objective evidence to support their position as to the product-by-process claims.  See Ex parte Jungfer 18 USPQ 2D 1796.  
Claims 22-24 require particular mesh sizes.  As in claim 13, a mesh size of 20 was disclosed.  It would have been within the skill of the ordinary worker to use  a mesh size a little larger or smaller depending on what the ingredients were to make the required product, since grinding of nuts and other foods is well known as above.    
	Claims 26-28 further require particular amounts of ingredients.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a dry food snack food, properties such as amounts of protein and fat as found in nuts and legumes are important.  It appears that the precise ingredients as well as their proportions affect the taste and nutrition of the product, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   Official Notice is taken that Tahini is a mixture of ground sesame seeds and oil and other nut butters such almond, peanut and cashew are commonly made.    
	Claim 29 further requires particular vitamins and minerals.  Official Notice is taken that such fortification of foods is very well known, and is used in various processed product for its known function.  
				ARGUMENTS
Applicant's arguments filed 8-22-2022 have been fully considered but they are not persuasive.   Applicant argues as to claim 21 that the reference to Gevorgian requires a sugar/oil binder heated to above room temperature which is then mixed with the dry ingredients.  However, new claim 21 has been made into a product by process claim in which the limitations of the product are considered, and not the process, unless the process can be shown to make a different, unobvious product.  In addition, the claims are open, comprising type claims which do not exclude any ingredients.  Also, the process and product claims are rejected by a combination of references.  No limitation as to the composition being “free flowing” is seen.  The temperature of grinding at from 1-5 C has been disclosed as above in the art rejection.  
The limitations of using a mill at within the claimed temperature range has been disclosed in the new art rejection.  No limitation of using a “stone mill” is seen.  Therefore, it is seen that the present office action discloses the limitations of the amended claims or why it would have been obvious to process as claimed.  
         
              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793   
	HFH 11-18-2022
.